DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, claims 10-18, in the reply filed on 10/7/22 is acknowledged. Claims 1-9 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 10-18 are being acted upon.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0052529.
The ‘529 publication teaches a method of expanding regulatory T cells comprising contacting  a population of Treg cells with one or more conjugates (see page 2, in particular). The ‘529 publication teaches that the Tregs can be expanded ex-vivo in a culture with a medium (see pages 2 and 12-13, in particular). The ‘529 publication teaches that the Tregs are CD4+CD25+ T cells isolated from a subject, which would contain CD127- Tregs, since this is an inherent or latent property of said CD4+CD25+ Tregs.  The ‘529 publication teaches that the conjugates comprise one or more fusion proteins, and teaches fusion proteins comprising CD80, IL-2, as well as linkers comprising Fc domains (see page 2, 11-13).  Said CD80 comprises a fragment of the CD80 amino acid sequence of SEQ ID NO: 11 (see Fig. 2B).  Said IL-2 comprises SEQ ID NO: 10, or  variant of SEQ ID NO:10 (See Fig. 6B, in particular). In particular, the ‘529 publication teaches a fusion protein comprising CD80-CSA, wherein the fusion protein further comprises one or more linking moieties, including an Fc region (see paragraphs 98-99, and 101, in particular).  The ‘529 publication also teaches IL-2 fusion proteins or conjugates, such as IL-2 biotin (see page 10 and 12, in particular). The ‘529 publication also teaches combining the conjugates for expanding Tregs to provide multiple signals to the Tregs (see page 12).  The ‘ 529 publication teaches combinations of said conjugates wherein said conjugates bind to each other, and teaches using combinations include CD80-CSA fusion protein with IL-2 biotin conjugate (see page 12 and 21, in particular). 
	Thus, based on the teachings of the ‘529 publication, one of ordinary skill in the art could at once envisage a method for culturing CD4+CD25+ regulatory T cells in a medium comprising a conjugate between a fusion protein comprising CD80-linker-CSA and a fusion protein of IL-2, i.e. a “fusion protein dimer” within the scope of the present claims.  Alternatively, it would be obvious to use said conjugate comprising said CD80-linker fusion proteins  and IL-2 for culturing regulatory T cells based on the teachings of the ‘529 publication. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,492,384 (issuing on 11/8/22) or are provisionally rejected under claims 1-11, 13-15, 17-18, 20-22, and 27-28 of application 16/959,312 (which is the application from which the ‘384 patent will issue), in view of in view of US 2011/0052529. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘384 patent/‘312 application claim a fusion protein dimer comprising CD80 and IL-2 with an identical formula as recited in claim 18 of the instant application. The ‘384 patent/‘312 application claim that the IL-2 comprises SEQ ID NO: 10, the CD80 comprises SEQ ID NO: 11, and that the fusion protein comprises SEQ ID NO: 9.  Although not specifically claimed, it would be obvious to use the fusion protein for culturing regulatory T cells, since the ‘529 publication teaches that lL-2 and CD80 dimers/conjugates provide signal 2 and signal 3 signals to regulatory T cells induce expansion.

Claims 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim Claims 1-6, or 1-5 of copending Application Nos., 17/746,835, 17/777,746, or 17780364, in view of US 2011/0052529.
Although the claims at issue are not identical, they are not patentably distinct from each other because the applications above all claim a fusion protein dimer comprising CD80 and IL-2 with an identical formula as recited in claim 18 of the instant application and comprising SEQ ID NO: 9.  Although not specifically claimed, it would be obvious to use the fusion protein for culturing regulatory T cells, since the ‘529 publication teaches that lL-2 and CD80 dimers/conjugates provide signal 2 and signal 3 signals to regulatory T cells induce expansion.
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644